Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 22, 2020
by and among Box, Inc. (the “Company”) and the entities and natural persons set
forth in the signature pages hereto (collectively, “Starboard”) (each of the
Company and Starboard, a “Party” to this Agreement, and collectively, the
“Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) interest in the Class A Common Stock, $0.0001 par value per
share, of the Company (the Common Stock”) totaling, in the aggregate, 11,774,546
shares, or approximately 7.7% of the Common Stock issued and outstanding on the
date hereof; and

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board of Directors
of the Company (the “Board”) and certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.

Board Appointments and Related Agreements.

 

  (a)

Board Appointments

(i)    The Company agrees that immediately following the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to (A) increase the size of the Board from nine (9) to twelve
(12) directors (provided that the size of the Board shall automatically decrease
to nine (9) directors at the conclusion of the Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”)) and, in connection therewith, expand
the number of directors comprising each of the Class II and Class III directors
of the Board by one (1) and two (2), respectively, (B) appoint Jack Lazar to the
Board as a Class III director with a term expiring at the 2020 Annual Meeting,
who will fill an existing vacancy among the Class III directors created by the
expanded classes (the “First Independent Designee”), (C) appoint one
(1) independent director to the Board prior to the 2020 Annual Meeting as a
Class II director with a term expiring at the Company’s 2022 Annual Meeting of
Stockholders (the “Second Independent Designee”, together with the First
Independent Designee, the “Independent Designees”), with such Second Independent
Designee to either be selected from the Candidate List (as defined below) or
mutually agreed upon between the Company and Starboard in accordance with the
procedures set forth in Section 1(a)(iii) of this Agreement, and who will fill
the existing vacancy among the Class II directors



--------------------------------------------------------------------------------

created by the expanded classes, (D) identify and appoint one (1) additional
independent director (the “Additional Independent Director”) to the Board prior
to the 2020 Annual Meeting as a Class III director with a term expiring at the
2020 Annual Meeting, who will fill an existing vacancy among the Class III
directors created by the expanded classes, (E) cause Dylan Smith and Rory
O’Driscoll not to stand for re-election at the 2020 Annual Meeting such that the
Board shall nominate the following individuals, and only the following
individuals, as Class III directors for election to the Board at the 2020 Annual
Meeting for terms expiring at the Company’s 2023 Annual Meeting of Stockholders
(the “2023 Annual Meeting”): the First Independent Designee, Sue Barsamian and
the Additional Independent Director, and (F) accept the resignation tendered by
Josh Stein as a director of the Company, who the Company hereby represents has
submitted, or shall no later than the date hereof submit, an irrevocable letter
of resignation to the Board that will become effective no later than upon the
conclusion of the 2020 Annual Meeting.

(ii)    The Company agrees that it will nominate the First Independent Designee
for election at the 2020 Annual Meeting as a Class III director with a term
expiring at the 2023 Annual Meeting and will recommend, support and solicit
proxies for the election of the First Independent Designee, in the same manner
as for the Company’s other Class III director nominees. The Company shall use
its reasonable best efforts to hold the 2020 Annual Meeting no later than
July 19, 2020.

(iii)    The Company agrees that, no later than forty-five (45) days following
the date of this Agreement, the Board and all applicable committees of the Board
shall take all necessary actions to approve (such approval not to be
unreasonably withheld) the Second Independent Designee for appointment to the
Board, who shall be recommended by Starboard from the list of independent
director candidates agreed to between the Company and Starboard as of the date
hereof (the “Candidate List”). If for any reason the Company and Starboard are
unable to mutually agree on the identity of the Second Independent Designee from
the Candidate List, each of Starboard and the Company shall be permitted to
submit additional candidates until the Company and Starboard mutually agree on
the identity of the Second Independent Designee, provided, however, that if the
Second Independent Designee is not identified and approved by the Board within
forty-five (45) days following the date of this Agreement, the Board shall
immediately, but no later than five (5) business days thereafter, select and
approve one (1) of the director candidates from the Candidate List as the Second
Independent Designee. Promptly following the Board’s approval of the Second
Independent Designee in accordance with the terms of this Agreement, but no
later than five (5) business days thereafter, the Board and all applicable
committees of the Board shall take all necessary actions to appoint the Second
Independent Designee to the Board as a Class II director.

(iv)    If any Independent Designee (or any Replacement Director (as defined
below)) is unable or unwilling to serve as a director and ceases to be a
director, resigns as a director, is removed as a director, or for any other
reason fails to serve or is not serving as a director at any time prior to the
expiration of the Standstill Period (as defined below), and at such time
Starboard beneficially owns (as determined under Rule 13d-3 promulgated under
the Exchange Act) in the aggregate at least the lesser of 3% of the Company’s
then-outstanding Common Stock and 4,560,420 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Threshold”),

 

2



--------------------------------------------------------------------------------

Starboard shall have the ability to recommend a person to be a Replacement
Director in accordance with this Section 1(a)(iv) (any such replacement nominee,
when appointed to the Board, shall be referred to as a “Replacement Director”).
Any Replacement Director must (A) be reasonably acceptable to the Board (such
acceptance not to be unreasonably withheld), (B) qualify as “independent”
pursuant to New York Stock Exchange (“NYSE”) listing standards, (C) have the
relevant financial and business experience to be a director of the Company, and
(D) not be an affiliate, employee or director of Starboard. The Nominating and
Corporate Governance Committee shall make its determination and recommendation
regarding whether such Replacement Director meets the foregoing criteria within
ten (10) business days after (1) such nominee has submitted to the Company the
documentation required by Section 1(c)(iv), including such nominee’s consent to
the Company’s customary background check and (2) representatives of the Board
have conducted customary interview(s) of such nominee, if such interviews are
requested by the Board or the Nominating and Corporate Governance Committee. The
Company shall use its reasonable best efforts to conduct the background check
and any interview(s) contemplated by this Section 1(a)(iv) as promptly as
practicable, but in any case with respect to the interview(s), assuming
reasonable availability of the nominee, within ten (10) business days after
Starboard’s submission of such nominee. In the event that the Nominating and
Corporate Governance Committee does not accept a person recommended by Starboard
as the Replacement Director, Starboard shall have the right to recommend
additional substitute person(s) whose appointment shall be subject to the
Nominating and Corporate Governance Committee recommending such person in
accordance with the procedures described above. Upon the recommendation of a
Replacement Director nominee by the Nominating and Corporate Governance
Committee, the Board shall vote on the appointment of such Replacement Director
to the Board no later than five (5) business days after the Nominating and
Corporate Governance Committee recommendation of such Replacement Director;
provided, however, that if the Board does not appoint such Replacement Director
to the Board pursuant to this Section 1(a)(iv), the Parties shall continue to
follow the procedures of this Section 1(a)(iv) until a Replacement Director is
elected to the Board. Subject to NYSE rules and applicable law, upon a
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Replacement Director to any applicable committee of the Board of which the
replaced director was a member immediately prior to such director’s resignation
or removal. Subject to NYSE rules and applicable law, until such time as any
Replacement Director is appointed to any applicable committee of the Board, the
other Independent Designee will be provided the opportunity to serve as an
interim member of such applicable committee. Any Replacement Director designated
pursuant to this Section 1(a)(iv) replacing an Independent Designee that is a
Class III director prior to the mailing of the Company’s definitive proxy
statement for the 2020 Annual Meeting shall stand for election at the 2020
Annual Meeting together with the other Class III director nominees.

(v)    During the period commencing with the date of this Agreement through the
2020 Annual Meeting, the Board and all applicable committees of the Board shall
not (A) increase the size of the Board to more than twelve (12) directors or
(B) seek to change the classes on which the Board members serve, in each case
without the prior written consent of Starboard. Effective upon conclusion of the
2020 Annual Meeting through the expiration of the Standstill Period, the Board
and all applicable committees of the Board shall not (A) increase the size of
the Board to more than nine (9) directors or (B) seek to change the classes on
which the Board members serve, in each case without the prior written consent of
Starboard.

 

3



--------------------------------------------------------------------------------

(vi)    During the Standstill Period, the Company will have in effect a
provision in its Corporate Governance Guidelines providing that any “employee
director must submit his or her offer of resignation from the Board in writing
upon termination of employment with the Company” and the Company hereby agrees
to accept, and to cause the Board to accept, any such resignation tendered
during the Standstill Period unless a majority of the independent directors on
the Board determine otherwise.

 

  (b)

Board Committees.

 

  (i)

Operating Committee

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to (A) form
an Operating Committee of the Board (the “Operating Committee”) to work with the
Company’s Chief Executive Officer and management to identify and recommend
opportunities for further improvement in growth and margin performance,
(B) appoint, immediately upon their respective appointment to the Board, the
Independent Designees to the Operating Committee, plus Sue Barsamian, and Kim
Hammonds, with Ms. Barsamian serving as its Chairperson. During the Standstill
Period, the Operating Committee shall be comprised of four (4) directors (unless
otherwise agreed by the Operating Committee), comprised of (A) unless otherwise
agreed by the Operating Committee, the Independent Designees (or Replacement
Directors), (B) two other directors, who, unless otherwise determined by the
Board, shall be Ms. Barsamian, and Ms. Hammonds, and (C) Ms. Barsamian serving
as its Chairperson; provided that the Board shall be entitled to select an
alternative Chairperson in the event Ms. Barsamian is no longer serving on the
Committee.

 

  (ii)

Other Board Committees.

The Board and all applicable committees of the Board shall take all necessary
actions to (A) provide each of the Independent Designees, immediately upon their
respective appointment to the Board, the opportunity to be appointed to at least
one (1) standing committee of the Board other than the Operating Committee
(which shall be subject to the provisions of Section 1(b)(i) above) and upon
such Independent Designee’s consent to serve, immediately appoint such
Independent Designee to such standing committee(s) of the Board and (B) provide
the opportunity for at least one (1) of the Independent Designees to be
appointed to each committee of the Board other than the Operating Committee
(which shall be subject to the provisions of Section 1(b)(i) above) and upon any
such Independent Designee’s consent to serve, immediately appoint any such
Independent Designee to any such standing committee(s) of the Board.

(iii)    During the Standstill Period, at least one (1) Independent Designee
shall be provided the opportunity to be appointed to each standing committee of
the Board other than the Operating Committee (which shall be subject to the
provisions of Section 1(b)(i) above), and any subcommittee thereof, including
any new committee(s) and subcommittee(s) that may be established, provided that
at least one (1) Independent Designee satisfies any NYSE listing standards and
legal requirements for service on any such committee with respect to financial
expertise and independence.

 

4



--------------------------------------------------------------------------------

(iv)    The Board and all applicable committees of the Board shall give each of
the Independent Designees and the Additional Independent Director the same due
consideration for membership to each other committee of the Board as any other
independent director.

 

  (c)

Additional Agreements.

(i)    Starboard shall comply, and shall cause each of its controlled Affiliates
and Associates to comply, with the terms of this Agreement and shall be
responsible for any breach of this Agreement by any such controlled Affiliate or
Associate. As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission under the Exchange Act and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

(ii)    During the Standstill Period, except as otherwise provided herein,
Starboard shall not, and shall cause each of its controlled Affiliates and
Associates not to, directly or indirectly, (A) nominate or recommend for
nomination any person for election at any annual or special meeting of the
Company’s stockholders, (B) submit any proposal for consideration at, or bring
any other business before, any annual or special meeting of the Company’s
stockholders, or (C) initiate, encourage or participate in any “vote no,”
“withhold” or similar campaign with respect to any annual or special meeting of
the Company’s stockholders. Starboard shall not publicly or privately encourage
or support any other stockholder, person or entity to take any of the actions
described in this Section 1(c)(ii).

(iii)    Starboard shall appear in person or by proxy at the 2020 Annual Meeting
and vote all shares of Common Stock beneficially owned by Starboard at the 2020
Annual Meeting (A) in favor of all directors nominated by the Board for
election, (B) in favor of the ratification of the Company’s registered public
accounting firm for the fiscal year ended January 31, 2021, (C) in accordance
with the Board’s recommendation with respect to the Company’s “say-on-pay”
proposal and (D) in accordance with the Board’s recommendation with respect to
any other Company proposal or stockholder proposal or nomination presented at
the 2020 Annual Meeting; provided, however, that in the event that Institutional
Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”)
recommends otherwise with respect to (A) the Company’s “say-on-pay” proposal,
(B) any other Company proposal or stockholder proposal presented at the 2020
Annual Meeting, or (C) the election of any director, then, in each case,
Starboard shall be permitted to vote in accordance with the ISS or Glass Lewis
recommendation.

(iv)    Starboard acknowledges that, prior to the date of this Agreement, each
Independent Designee and prior to any appointment, each Replacement Director, is
required to submit to the Company a fully completed copy of the Company’s
standard director & officer questionnaire and other reasonable and customary
director onboarding documentation applicable to directors of the Company,
including consent to the Company’s customary background check.

(v)    The Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions, effective no later than immediately
following the execution of this Agreement, to determine, in connection with
their initial appointment as a director and nomination by the Company at the
2020 Annual Meeting, as applicable, that each of

 

5



--------------------------------------------------------------------------------

the Independent Designees and the Additional Independent Director is deemed to
be (A) a member of the “Incumbent Board” or “Continuing Director” (as such term
may be defined in the definition of “Change in Control,” “Change of Control” (or
any similar term) under the Company’s incentive plans, options plans, equity
plans, deferred compensation plans, employment agreements, severance plans,
retention plans, loan agreements, or indentures, including, without limitation,
the Company’s Change in Control and Severance Agreements, or any other related
plans or agreements that refer to any such plan, policy or agreement’s
definition of “Change in Control” or any similar term) and (B) a member of the
Board as of the beginning of any applicable measurement period for the purposes
of the definition of “Change in Control” or any similar term under the Company’s
incentive plans, options plans, equity plans, deferred compensation plans,
employment agreements, severance plans, retention plans, loan agreements, or
indentures, including, without limitation, the Company’s Change in Control and
Severance Agreements and any other retention plan, severance plan, or
change-in-control severance plan.

 

2.

Standstill Provisions.

(a)    Starboard agrees that, from the date of this Agreement until the earlier
of (x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2021 Annual Meeting pursuant to
the Bylaws or (y) the date that is one hundred (100) days prior to the first
anniversary of the 2020 Annual Meeting (the “Standstill Period”), Starboard
shall not, and shall cause each of its controlled Affiliates and Associates not
to, in each case directly or indirectly, in any manner:

(i)    engage in any solicitation of proxies or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies (including, without limitation, any solicitation of consents
that seeks to call a special meeting of stockholders), in each case, with
respect to securities of the Company;

(ii)    form, join, or in any way knowingly participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares
of the Common Stock (other than a “group” that includes all or some of the
members of Starboard, but does not include any other entities or persons that
are not members of Starboard as of the date hereof); provided, however, that
nothing herein shall limit the ability of an Affiliate of Starboard to join the
“group” following the execution of this Agreement so long as any such Affiliate
agrees to be bound by the terms and conditions of this Agreement;

(iii)    deposit any shares of Common Stock in any voting trust or subject any
shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock, other than any such voting trust,
arrangement or agreement solely among the members of Starboard and otherwise in
accordance with this Agreement;

(iv)    seek or submit, or knowingly encourage any person or entity to seek or
submit, nomination(s) in furtherance of a “contested solicitation” for the
appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board; provided, however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in

 

6



--------------------------------------------------------------------------------

furtherance of identifying director candidates in connection with the 2021
Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard or the Company and are undertaken on a basis reasonably
designed to be confidential and in accordance in all material respects with
Starboard’s normal practices in the circumstances;

(v)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or through any referendum of
stockholders, (B) make any offer or proposal (with or without conditions) with
respect to any merger, tender (or exchange) offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) affirmatively solicit a third party to
make an offer or proposal (with or without conditions) with respect to any
merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or publicly encourage, initiate or support any third party in making such an
offer or proposal, (D) publicly comment on any third party proposal regarding
any merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition, or other business combination with respect to the
Company by such third party prior to such proposal becoming public, or (E) call
or seek to call a special meeting of stockholders;

(vi)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in Section 1;

(vii)    advise, knowingly encourage, knowingly support or knowingly influence
any person or entity with respect to the voting or disposition of any securities
of the Company at any annual or special meeting of stockholders, except in
accordance with Section 1; or

(viii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company or the
Board that would not be reasonably determined to trigger public disclosure
obligations for any Party.

(b)    Except as expressly provided in Section 1 or Section 2(a), Starboard
shall be entitled to (i) vote any shares of Common Stock that it beneficially
owns as Starboard determines in its sole discretion and (ii) disclose, publicly
or otherwise, how it intends to vote or act with respect to any securities of
the Company, any stockholder proposal or other matter to be voted on by the
stockholders of the Company and the reasons therefor, subject to
Section 1(c)(iii).

(c)    Nothing in Section 2(a) shall be deemed to limit the exercise in good
faith by any Independent Designee (or a Replacement Director, as applicable) of
such person’s fiduciary duties solely in such person’s capacity as a director of
the Company.

 

3.

Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, and assuming due execution by each counterparty hereto,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights

 

7



--------------------------------------------------------------------------------

of creditors and subject to general equity principles, (c) prior to the Board
appointing any Independent Designees as directors pursuant to this Agreement,
the Board is composed of nine (9) directors and there are no vacancies on the
Board and (d) the execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document or material agreement to which the Company is a
party or by which it is bound.

 

4.

Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and assuming due execution by each counterparty hereto, is a valid
and binding obligation of Starboard, enforceable against Starboard in accordance
with its terms except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Starboard as currently in effect, (d) the execution, delivery and performance of
this Agreement by Starboard does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member is a party or by which it is
bound, (e) as of the date of this Agreement, Starboard is deemed to beneficially
own 11,774,546 shares of Common Stock, and (f) as of the date hereof, and except
as set forth in clause (e) above, Starboard does not currently have, and does
not currently have any right to acquire, any interest in any securities or
assets of the Company or its Affiliates (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or assets or
any obligations measured by the price or value of any securities of the Company
or any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of shares of Common Stock or any other securities of the Company,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of shares of Common Stock or any other class or
series of the Company’s stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement, or
(g) Starboard has not agreed to, directly or indirectly, compensate or agree to
compensate, and

 

8



--------------------------------------------------------------------------------

will not, directly or indirectly, compensate or agree to compensate, any
Independent Designee for his or her respective service as a nominee or director
of the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement), or other form of compensation directly
or indirectly related to the Company or its securities. For the avoidance of
doubt, nothing herein shall prohibit Starboard from compensating or agreeing to
compensate any person for his or her respective service as a nominee or director
of any other company.

 

5.

Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit A. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make public announcement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party. During the Standstill Period, neither the
Company nor Starboard shall make any public announcement or statement that is
inconsistent with or contrary to the terms of this Agreement.

 

6.

Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

7.

Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company through the date of this
Agreement, including, but not limited to the negotiation and execution of this
Agreement, provided that such reimbursement shall not exceed $200,000 in the
aggregate.

 

8.

Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the

 

9



--------------------------------------------------------------------------------

intention of the Parties that the Parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
Parties agree to use their best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

 

9.

Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (c) two (2) business days after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses for such
communications shall be:

If to the Company:

Box, Inc.

900 Jefferson Ave.

Redwood City, California 94063

Attention: David Leeb, Senior Vice President, General Counsel & Corporate
Secretary

E-mail:     dleeb@box.com

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati


Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn:  

David J. Berger

Martin W. Korman

Jose F. Macias

Bradley L. Finkelstein

Email:  

dberger@wsgr.com

mkorman@wsgr.com

jmacias@wsgr.com

bfinkelstein@wsgr.com

 

10



--------------------------------------------------------------------------------

If to Starboard or any member thereof:

 

Starboard Value LP


777 Third Avenue, 18th Floor

New York, NY 10017

Attention:   Jeffrey C. Smith Email:   jsmith@starboardvalue.com

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP


1325 Avenue of the Americas

New York, New York 10019

Attention:  

Steve Wolosky, Esq.

Andrew Freedman, Esq.

Email:  

swolosky@olshanlaw.com

afreedman@olshanlaw.com

 

10.

Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

11



--------------------------------------------------------------------------------

11.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

12.

Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors shall in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current officer or director of a Party or a Party’s
subsidiaries who no longer serves in such capacity in connection with the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, shareholders, agents, attorneys or
representatives.

 

13.

Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
directly or indirectly has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

14.

Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be

 

12



--------------------------------------------------------------------------------

enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Starboard, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Starboard. This Agreement is solely for
the benefit of the Parties and is not enforceable by any other persons or
entities. This Agreement shall terminate at the end of the Standstill Period,
except provisions of Sections 6 through 11 and Sections 13 through 14, which
shall survive such termination.

[The remainder of this page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

BOX, INC. By:  

/s/ Aaron Levie

Name:   Aaron Levie Title:   Chairman and Chief Executive Officer

[Signature Page to Agreement]



--------------------------------------------------------------------------------

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By:   Starboard Value LP,   its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC

By:   Starboard Value LP,   its manager STARBOARD VALUE AND OPPORTUNITY C LP

By:   Starboard Value R LP,   its general partner

STARBOARD VALUE R LP

By:   Starboard Value R GP LLC,   its general partner

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LLP

By:   Starboard Value L LP,   its general partner STARBOARD VALUE L LP

By:   Starboard Value R GP LLC,   its general partner STARBOARD VALUE LP

By:   Starboard Value GP LLC,   its general partner STARBOARD VALUE GP LLC

By:   Starboard Principal Co LP,   its member STARBOARD PRINCIPAL CO LP

By:   Starboard Principal Co GP LLC,   its general partner

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE R GP LLC

 

                                   By:  

/s/ Peter A. Feld                                     

  Name:   Peter A. Feld   Title:   Authorized Signatory

[Signature Page to Agreement]



--------------------------------------------------------------------------------

Exhibit A

Press Release



--------------------------------------------------------------------------------

Box Announces Agreement with Starboard

Three New Independent Directors to Join Board

Announces Formation of Operating Committee to Drive Growth and Margin
Improvement

REDWOOD CITY, Calif. — (March 23, 2020) — Box (NYSE: BOX), a leader in cloud
content management, today announced that it has entered into an agreement with
Starboard Value LP (together with certain of its affiliates, “Starboard”), an
investment firm which owns approximately 7.7% of the Company’s outstanding
common stock.

Under the terms of the agreement, three new independent directors will join the
Box Board of Directors prior to the company’s 2020 Annual Meeting of
Stockholders in June 2020 (“2020 Annual Meeting”), two incumbent directors will
not stand for re-election to the board at the 2020 Annual Meeting and one
incumbent director will retire from the board effective as of the 2020 Annual
Meeting. The board will be set at 9 directors following the 2020 Annual Meeting.

Jack Lazar, formerly chief financial officer of GoPro and Atheros
Communications, will join the Box Board of Directors immediately. In addition, a
second new director will be selected from a list of candidates provided by
Starboard or will otherwise be mutually agreed. A third new director will be
selected by the board prior to the 2020 Annual Meeting.

“We are pleased to welcome Jack to our board,” said Aaron Levie, Box Co-founder,
CEO, and Chairman. “He brings valuable experience in both the enterprise and
consumer technology markets, along with a strong track record of helping
companies drive disciplined growth and profitability as both a leader and board
member. I look forward to working with Jack and our other new independent
directors to continue to create value for stockholders. We are also pleased to
continue our collaboration with Starboard and appreciate the constructive
approach they have taken.”

“I’m thrilled to join the Box Board of Directors. Aaron, Dylan, and the entire
leadership team at Box have pioneered cloud content management and the company
has a massive opportunity to define the future of work around the world,” said
Mr. Lazar. “I’m honored to be joining an experienced board and look forward to
helping Box drive sustainable and profitable growth.”

Rory O’Driscoll will not stand for re-election and Josh Stein will retire from
Box’s Board of Directors at the time of the 2020 Annual Meeting. Box co-founder
Dylan Smith will continue in his role as CFO but will not stand for re-election
as a director at the 2020 Annual Meeting.

“We thank Rory and Josh for their many contributions as directors and early
investors in Box,” Mr. Levie added. “Rory has served on our board for 10 years,
and Josh has served for nearly 14 years. During that time, they have played a
critical role in the growth of Box, and we have benefitted greatly from their
valuable insight and support.”



--------------------------------------------------------------------------------

In addition, Box today announced the formation of an Operating Committee of the
board. This committee will work with Box’s CEO, CFO, and management to identify
and recommend opportunities for further improvement in growth and margin
performance. Mr. Lazar and the new independent director chosen in collaboration
with Starboard will join existing directors Sue Barsamian and Kim Hammonds on
the committee. Ms. Barsamian has served on the board since 2018 and brings
several decades of enterprise software experience from HP and Mercury
Interactive. Ms. Hammonds has served on the board since 2018 and brings
leadership experience from her previous roles as the Group COO of Deutsche Bank
AG and the CIO of The Boeing Company.

Peter Feld, Managing Member of Starboard, said, “We are pleased to have worked
constructively with the Box board and management team to reach this agreement to
strengthen the board with new independent directors and to create a new
Operating Committee. We see a number of opportunities for substantial
shareholder value creation and look forward to seeing the Company execute on
opportunities to drive profitable growth towards a best-in-class financial
profile. We are confident the addition of three new independent directors will
add tremendous value to the board, and we also share the board’s appreciation
for Rory and Josh’s years of service.”

The agreement with Starboard includes other customary provisions. Additional
information about today’s announcement will be filed on a Form 8-K with the U.S.
Securities and Exchange Commission.

Morgan Stanley & Co. LLC is serving as financial advisor to Box and Wilson
Sonsini Goodrich & Rosati, Professional Corporation is serving as legal advisor.

About Jack Lazar

Mr. Lazar is currently an independent business consultant and has served on the
Board of Directors at Silicon Laboratories, Inc. (SLAB) since April 2013,
Mellanox Technologies (MLNX) since June 2018, Resideo Technologies (REZI) since
October 2018 and Casper Sleep (CSPR) since April 2019. Mr. Lazar also served on
the Board of Directors of TubeMogul, an enterprise software company for digital
branding, from October 2013 to December 2016 when it was acquired by Adobe
Systems and Quantenna Communications, a wireless semiconductor company, from
July 2016 to June 2019 when it was acquired by ON Semiconductor.

From January 2014 until March 2016, he served as Chief Financial Officer at
GoPro, Inc., a provider of wearable and mountable capture devices, where he
completed its 2014 IPO. From January 2013 to January 2014 he served as an
independent business consultant. From May 2011 to January 2013, Mr. Lazar was
employed by Qualcomm, a developer of communications semiconductor solutions, and
served as Senior Vice President, Corporate Development and General Manager of
Qualcomm Atheros, a developer of communications semiconductor solutions.



--------------------------------------------------------------------------------

Mr. Lazar served in a variety of positions at Atheros Communications, Inc. from
September 2003 until it was acquired by Qualcomm in May 2011. Most recently, he
served as Atheros’ Chief Financial Officer and Senior Vice President of
Corporate Development. During his tenure at Atheros, the company completed its
IPO. Mr. Lazar is a certified public accountant (inactive) and holds a B.S. in
commerce with an emphasis in accounting from Santa Clara University.

About Box

Box (NYSE:BOX) is a leading Cloud Content Management platform that enables
organizations to accelerate business processes, power workplace collaboration,
and protect their most valuable information, all while working with a
best-of-breed enterprise IT stack. Founded in 2005, Box simplifies work for
leading organizations globally, including AstraZeneca, General Electric, JLL and
Morgan Stanley. Box is headquartered in Redwood City, CA, with offices in the
United States, Europe, and Asia. To learn more about Box,
visit http://www.box.com. To learn more about how Box powers nonprofits to
fulfill their missions, visit Box.org.

About Starboard

Starboard Value LP is a New York-based investment adviser with a focused and
differentiated fundamental approach to investing primarily in publicly traded
U.S. companies. Starboard invests in deeply undervalued companies and actively
engages with management teams and boards of directors to identify and execute on
opportunities to unlock value for the benefit of all shareholders.

Contacts

Media Inquiries:

Denis Roy and Rachel Levine

+1 650-543-6926

press@box.com

Investor Relations:

Alice Kousoum Lopatto and Elaine Gaudioso

+1 650-209-3467

ir@box.com